Citation Nr: 9934417	
Decision Date: 12/09/99    Archive Date: 12/16/99

DOCKET NO.  98-08 630A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona




THE ISSUES

1.  Entitlement to compensation pursuant to the provisions of 
38 U.S.C.A. § 1151 (West Supp. 1999) for loss of left eye 
vision.  

2.  Entitlement to service connection for mixed headache 
syndrome, claimed as migraine.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran had active service from August 1953 to August 
1956.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1998 rating decision of the RO.  



REMAND

Section 5103(a) of title 38 of the U.S. Code provides:  "If 
a claimant's application for benefits under the laws 
administered by the Secretary is incomplete, the Secretary 
shall notify the claimant of the evidence necessary to 
complete the application."  38 U.S.C.A. § 5103(a) (West 
1991).  VA, in certain circumstances, may be obligated to 
advise the veteran of evidence that is needed to complete his 
application for benefits.  This obligation depends upon the 
particular facts of the case.  See Robinette v. Brown, 8 Vet. 
App. 69, 77 (1995).  

Regarding the veteran's headache claim, the RO should advise 
the veteran that he must submit medical evidence of a nexus 
between his current headache problems and his period of 
service.  

In letters dated in December 1998 and May 1999, Dean C. 
Brick, M.D., discussed the veteran's left eye visual 
rehabilitation following corneal surgery.  Dr. Brick opined 
that, although the veteran's left conjunctival flap was not 
poorly done, the decision to perform the flap was the wrong 
decision.  He noted that the conjunctival flap compromised 
the later attempts at visual rehabilitation.  Specifically, 
he noted that it was probable that the left cornea was made 
flatter by the conjunctival flap, which retarded visual 
recovery.  Dr. Brick, however, did not include copies of his 
treatment reports.  

When a veteran suffers additional disability as the result of 
hospital care, medical or surgical treatment or an 
examination furnished by the VA, benefits are payable in the 
same manner as if such disability were service-connected.  
38 U.S.C.A. § 1151; 38 C.F.R. § 3.358 (1999).  For claims, 
such as the one at issue, filed after October 1, 1997, a 
showing of carelessness, negligence, lack of proper skill, 
error in judgment or similar instance of fault is necessary 
for recovery.  Alternatively, it may be shown that the 
proximate cause of the additional disability was not 
reasonably foreseeable.  

It appears that all VA medical and surgical records have not 
been associated with the claims folder.  The RO should obtain 
and associate with the claims folder the complete clinical 
records of the veteran's ophthalmological treatment at the VA 
Medical Center in Tucson, Arizona.  

Under the circumstances, this case is REMANDED to the RO for 
the following actions:

1.  A Records Development Specialist at 
the RO should personally contact the VA 
Medical Center in Tucson, Arizona, and 
request a search for the complete, 
original clinical records of the 
veteran's ophthalmological treatment at 
that facility, to specifically include 
all original doctors' orders, nurses' 
notes, radiology reports and laboratory 
reports.  

2.  The RO should take appropriate steps 
to contact the veteran in order to afford 
him an opportunity to provide additional 
argument and information to support his 
application for benefits.  This should 
include asking him to provide all medical 
evidence, including any reports from Dr. 
Brick, to support appeals.  This should 
include all medical evidence which tends 
to show that the veteran has current 
headache disability due to service or VA 
treatment.  The veteran should be 
afforded a reasonable amount of time to 
obtain and submit such evidence to the 
RO.  

3.  After undertaking any indicated 
development, the RO should review the 
issues on appeal.  If the issues on 
appeal remain denied, the veteran and his 
representative should be furnished with 
an appropriate supplemental statement of 
the case and be given an opportunity to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is otherwise notified, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).  In taking 
this action, the Board implies no conclusion as to any 
ultimate outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  


